Citation Nr: 1120473	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-05 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1974 to June 1976.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) on the hepatitis claim.  The VLJ held the record open an additional 30 days pending receipt of nexus-type evidence.  No evidence has been received to date.  A copy of the transcript is associated with the claims folder.  It is noted that the appellant requested an informal conference with a Decision Review Officer in lieu of a personal hearing on the issue of hearing loss disability.  This informal conference was conducted in January 2010.  The report is associated with the claims folder.

Following certification of the appeal, the Board received additional pertinent evidence from the appellant.  This evidence did not include a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304.  Therefore, this evidence is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As an initial matter, the Board notes that the record is incomplete.  Various letters and electronic mail messages associated with the claims reflect that the appellant's original claims folder(s) has been lost or misplaced.  The record shows that action was taken to rebuild the claims folder.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  First, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, remand is required in order for VA to comply with its duty to notify and assist obligations, as discussed below.

Here, regarding the duty to notify, the Board observes that the appellant has not been reissued a VCAA letter on the issue of service connection for hepatitis C.  A rebuilt claims folder should include a copy of the original VCAA notice letter or include a new VCAA letter to ensure that the appellant has been properly notified of the information and evidence needed to substantiate claim.

With respect to the duty to assist, the Board observes that various records request must be made before the claims may be considered.  Here, the RO should contact the National Personnel Records Center (NPRC) and any other appropriate location to request the complete service personnel and treatment records of the appellant, as well as any other appropriate records repository to which pertinent service medical records may have been sent.

VA must request copies of records identified by the appellant that are located in VA medical facilities in New York State.  The appellant testified that he was diagnosed and treated for hepatitis C at the Buffalo VA Medical Center in 1982.  He further testified that he was seen at VA medical facilities in Canandaigua and Syracuse.  Notably, he reports that a liver biopsy was performed at the Syracuse VA facility in 1994 or 1995, and that he underwent interferon treatment.  To date in connection with the rebuilt claims folder, the records have not been requested.

VA must request another copy of the July 2004 treatment records of Mid-State Correctional Facility (Dr. Rabinowitz), which were previously considered by the RO in its October 2004 rating decision.

VA should request from the appellant medical records that he has suggested exist.  Specifically, the appellant testified that he was found to have hepatitis C when applying for health insurance and that he had a positive stain on routine testing.  The RO should request that the appellant provide copies of medical records associated with his hepatitis testing on insurance examination as he reported in sworn testimony, or provide VA with information to permit a direct request.

Lastly, the RO should attempt to locate a copy of its September 2005 informal conference report, to include requesting a copy from the appellant or his representative if one cannot be located at the RO.

As discussed above, VA has not fully satisfied its duty to notify or assist as required by the VCAA.  Therefore, remand is required.

All attempts to obtain the above records should be documented and associated with the rebuilt claims folder.  Thereafter, the appellant should be scheduled for a VA examination to ascertain whether hepatitis was first manifested in service, and whether it is attributable to any event or incident of service.  The appellant argued at his May 2010 personal hearing that he believed hepatitis was due to (1) medical personnel having reused needles during vaccination in service, and/or (2) airgun inoculation in service.  He further averred that he had hepatitis symptoms in service, which should be addressed by the examining physician on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC and any other appropriate location to request the complete service personnel and treatment records of the appellant, as well as any other appropriate records repository to which pertinent service medical records may have been sent.

2.  All VA treatment records should be obtained, to include those records located at VA medical centers in Buffalo NY, Syracuse NY, and Canandaigua NY.  In particular, 1982 VA treatment records should be requested from the Buffalo VA Medical Center and 1994/1995 VA treatment records should be requested from the Syracuse VA Medical Center.

3.  All medical records located at the Mid-State Correctional Facility, including those dated July 2004, should be requested.

4.  The AMC/RO should request that the appellant provide copies of medical records associated with his hepatitis testing on insurance examination as he reported in sworn testimony, or provide VA with information to permit a direct request.  

5.  The RO should attempt to locate a copy of its September 2005 informal conference report, to include requesting a copy from the appellant or his representative if one cannot be located at the RO.

6.  After the above development is complete, the appellant should be scheduled for a VA examination to ascertain whether hepatitis C was first manifested in service, and whether it is attributable to any event or incident of service.  The examiner should address the appellant's theories of infection with hepatitis C.  In the medical opinion, the physician may consider information obtained from the claims folder, current history and examination of the appellant, and/or review of any pertinent medical literature.  The appellant reports that he has hepatitis C infection due to (1) medical personnel having reused needles during vaccination in service, and/or (2) airgun inoculation in service.  The claims folder must be available for review.  A complete rationale for all opinions is required.

7.  After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


